*254OPINION

Per Curiam:

On July 23, 1976, at approximately 7:00 p.m., Edward O’Neal Robbins shot his wife Carolyn. Four weeks later Carolyn died from a wound caused by the entry of a bullet through the small of her back. Edward claimed the shooting was accidental, that Carolyn had panicked when she saw the gun and attacked him, and that the gun accidentally discharged in the struggle. Neighbors testified that they heard five shots fired in quick succession and looked out to see Edward chasing Carolyn by the pool where she collapsed. In the presence of those neighbors, Carolyn, still conscious, charged “Curly” (Edward) with the shooting. A jury found Edward guilty of second-degree murder and he appeals.
1. The only cognizable assignment of error claims that the evidence was not sufficient to support the verdict. Specifically, Edward contends that it was mandatory for the jury to accept his explanation of the incident since no one else witnessed the actual shooting. We reject this novel contention. Eagan v. State, 128 P.2d 215 (Wyo. 1942), relied on by appellant, held that, where the accused is the sole witness of the crime, his unimpeached testimony may not be rejected unless improbable or inconsistent with the evidence. This authority does not apply to the instant case where there were other witnesses to the crime and where the victim herself survived long enough to give some account of what transpired. Furthermore, appellant’s testimony is highly improbable in view of the entry point of the bullet.
*2552. Robbins has failed to cite any authority in support of his subordinate claim of error. Accordingly, it is summarily rejected.
Affirmed.